Citation Nr: 1016519	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  00-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disease of 
central nervous system with spastic paraparesis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of lumbar myelogram.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays,Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.  The Veteran's military occupational specialty was a 
radio operator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1976 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As an initial matter, the Board notes that the issue of 
service connection for a disease of central nervous system 
with spastic paraparesis has been pending since December 1976 
when the Chicago RO received a document, which the Board 
construes as a substantive appeal.  It was previously 
characterized in September 1999 correspondence by the St. 
Petersburg RO as a claim to reopen, and in the May 2000 
statement of the case as whether a September 1999 letter from 
the Veteran was a timely filed notice of disagreement.  
However, the issue has been recharacterized on appeal as 
entitlement to service connection for a disease of the 
central nervous system with spastic paraparesis, as reflected 
on the title page.

In July 2005, the Veteran presented testimony before a 
Decision Review Officer sitting at the RO.  In January 2006, 
the Veteran testified before the undersigned Veterans Law 
Judge sitting at the RO.  Transcripts of the hearings are 
associated with the claims folder and have been reviewed.

In October 2006, the Board remanded the issues for further 
development.  

In May 2009, the Board received additional medical evidence 
pertinent to the service connection claim for PTSD, which is 
essentially duplicative of evidence already of record.

The issues of entitlement to service connection for residuals 
of a back injury and a central nervous disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that the Veteran has additional disability resulting 
from the lumbar myelogram performed in November 1975 at a VA 
facility.  

2.  The Veteran did not engage in combat with the enemy, and 
he is not shown to have a diagnosis of PTSD due to a verified 
event during his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability as a result of a 
November 1975 lumbar myelogram performed at VA are not met.  
38 U.S.C.A. § 1151, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. § 3.361 (2009).

2.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in June 2005, November 
2006, October 2007, and January 2009.  These letters informed 
the Veteran of what evidence was required to substantiate the 
claim, and the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran has also been advised as to 
how effective dates and disability ratings are assigned.  See 
Dingess, supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for PTSD because 
the Veteran's claimed inservice stressors cannot be verified.  
Thus, while there are current diagnoses of PTSD, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the inability to either confirm combat 
participation or corroborate the Veteran's stressors, 
relating PTSD to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the Veteran's contentions.  The Veteran also 
testified at personal hearings.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. 1151 Claim

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151.  He contends that he incurred additional 
disability as a direct result of a lumbar myelogram performed 
at the Hines, Illinois, VA Medical Center in November 1975.  
He asserts that when the doctor removed the dye from his 
spine, his spinal nerves were hit on 3 occasions which caused 
his body to shake violently.  He claims that since this 
surgery, his condition has progressively gotten worse.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part that:

(a) compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of . . . [38 U.S.C.] 
shall be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in § 1701(3)(A) of . . . [38 U.S.C.], and the 
proximate cause of the disability or death was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable

For claims received by VA on or after October 1, 1997, to 
determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2009).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received treatment and that the Veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a Veteran's additional 
disability, it must be shown that the medical treatment 
caused the Veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

Pursuant to the Board's remand, this claim was referred to a 
VA examiner to ascertain whether the Veteran has additional 
disability from the lumbar myelogram performed at the VA.  In 
this regard, the Veteran underwent a VA examination in August 
2008.  The examiner opined that the Veteran's current lumbar 
spine disability is not caused by or a result of the November 
1975 myelogram performed at the VAMC in Hines.  The examiner 
indicated that there is no evidence that the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination furnished the Veteran, and the proximate cause of 
such disability was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on part of the VA in furnishing hospital care, medical 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  

The examiner noted that the Veteran experienced lower lumbar 
pain prior to the 1975 myelogram.  It was also noted that, at 
the time of the myelogram, the Veteran had some left leg pain 
after the procedure and was discharged in stable condition.  
The examiner saw no post-procedure complications and there 
was no mention of any increased lumbar pain after the 
procedure.  The examiner indicated that there is also no 
evidence of any aggravation of his lumbar spine condition 
following the myelogram, as well as after complete chart 
review.  The examiner stressed that the claims folder 
contains no post-myelogram procedure complications.  

Moreover, the Veteran underwent another VA examination in 
February 2009, and that examiner also opined that the 
Veteran's current lumbar spine disability, lumbar spastic 
myelopathy/parapresis, is not a result of the November 1975 
myelogram.  The examiner explained that there is no evidence 
in the medical literature to support that a lumbar myelogram 
can cause or aggravate lumbar spastic paraparesis.  This 
examiner also observed that the relevant procedure notes make 
no mention of any spinal cord complications from the 
myelogram.  

The Board finds the August 2008 and February 2009 VA opinions 
highly probative to the issue at hand.  The examiners 
detailed the Veteran's relevant history and medical 
treatment, and provided rationale to support the opinions.  
The examiners had an opportunity to review the claims folder, 
to include the Veteran's contentions.  Significantly, there 
is no contrary medical opinion of record specifically 
concluding that the Veteran has incurred additional 
disability as a result of the 1975 myelogram.  

The Board acknowledges the Veteran's belief that he incurred 
additional disability as a result of his 1975 lumbar 
myelogram.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In summary, the competent medical evidence reflects that the 
Veteran's 1975 lumbar myelogram did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
attending VA personnel or as the result of an event that 
could not reasonably have been foreseen or anticipated by a 
competent and prudent healthcare provider.

For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement under 38 C.F.R. § 1151.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.


III.  Service Connection

The Veteran is seeking service connection for PTSD.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, VA treatment record dated in May 2003 show that 
the Veteran exhibited symptoms consistent with PTSD.  

In January 2004, the Veteran was admitted to a VA hospital 
for rehabilitation therapy; discharge summary report shows a 
diagnosis of PTSD.

According to an April 2009 letter, C. D., a psychiatric 
mental health nurse practitioner at the Bay Pines VA 
Healthcare System, indicated that she was asked by the 
Veteran to write a letter in support of his claim for 
disability.  C.D. indicated that her review of the Veteran's 
records shows that the Veteran has been treated at Bay Pines 
within the Combat Stress Treatment Program since the Spring 
of 2003, at which time he was diagnosed with PTSD.  C.D. 
further stated that the Veteran has received ongoing 
medication management as well as group therapy on a regular 
basis for his PTSD.  It was also noted that the Veteran is 
now enrolled in "evidenced based group treatment for PTSD," 
facilitated by C.D.  

As reflected by the medical evidence cited directly above, 
the Veteran has been diagnosed with PTSD.  Notwithstanding, 
entitlement to service connection for PTSD requires evidence 
that the claimed stressors actually occurred.  With regard to 
the validity of the averred stressor(s), the evidence 
necessary to establish that the claimed stressors actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002).  When a Veteran is found to 
have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. §§ 3.304(d), (f) (2009).  If the 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the Veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the Veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the Veteran's personnel records fail to show 
that he received any awards, medals, or decorations 
conclusively indicating combat, therefore, the Board finds 
that the Veteran did not engage in combat with the enemy.  
Thus despite the Veteran's participation in the Combat Stress 
Treatment Program at the VA (See April 2009 letter from 
C.D.), there is no objective evidence showing that the 
Veteran ever had combat service.  

Consequently, the primary issue in this case is whether the 
Veteran's reported in-service stressors can be corroborated.  
Corroboration of the Veteran's in-service stressors is an 
adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the 
evidence contained in the claims folder.

The Veteran has claimed the following stressors:  1).  He 
carried a young civilian girl on a stretcher who had been 
badly injured in the arm; 2).  In 1969, while on guard duty 
at Camp Bearcat, a colonel threw gas into a perimeter to test 
the attentiveness of the guards.  The Veteran, who was on 
perimeter guard duty, started firing, only to find out that 
he was firing at his own men.  He was afraid that he had 
injured a fellow soldier; and 3).  The Veteran lost fellow 
soldiers who were killed during combat.  The Veteran further 
elaborated that he gets flashbacks of "[g]uys being carried 
on a stretcher with his arm partially attached but hanging."  
He indicated that such stressor occurred sometime between 
August and December 1968.  See December 2007 "Statement In 
Support of Claim For Service Connection For Post-Traumatic 
Stress Disorder."  

Pursuant to the October 2006 remand, the RO attempted to 
corroborate the Veteran's claimed stressor that while on 
perimeter guard duty in 1969, he was afraid that he had 
injured a fellow solider.  In this regard, the Joint Services 
Records Research Center (JSRRC) researched the U.S. Army 
Vietnam Station List for 1969, the Operational Report- 
Lessons Learned submitted by the 53rd Signal Battalion for 
the periods ending April 31, 1969 and July 31, 1969, but was 
unable to verify such stressor.  

The Board finds the remaining stressors (witnessing a 
civilian girl who had been injured and witnessing a fellow 
soldier being badly injured) to be too vague such that 
corroboration by JSRRC cannot be attempted.  In this regard, 
the Veteran has not identified the name of the individuals 
involved or the exact place where such incidents took place.  
Also, the Veteran has not identified when the claimed 
stressor involving the civilian girl took place.  Thus, any 
attempt to corroborate those stressors would be futile.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).
The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno v. 
Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
PTSD related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the foregoing, a clear preponderance of the evidence 
is against a finding that the Veteran has a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125, and as such, there is 
no medical evidence of a link between current symptomatology 
and the claimed in-service stressors.  While the record 
contains diagnoses of PTSD, it does not contain a PTSD 
diagnosis attributable to a verified stressor.  Without a 
verified stressor, any prior assessment of PTSD has no 
probative value.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 


Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
548 (1993).  Thus, the record contains no diagnosis of PTSD 
that is related to a verified non-combat stressor.

The Board also observes that the Veteran's service medical 
treatment records are completely negative for any findings, 
symptoms, complaints, or diagnoses attributable to PTSD.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of lumbar myelogram is denied.

Entitlement to service connection for PTSD is denied.


REMAND

According to an informal brief dated in January 2010, the 
Veteran's representative asserted that the record does not 
yet contain a medical opinion which addresses the Veteran's 
back complaints, particularly the back trouble that was 
reported during his separation examination.  

Pertinent to the service connection claim for a central 
nervous disorder, the Board observes that the August 2008 VA 
examiner, in providing rationale for her opinion, indicated 
that there is no mention of cerebral palsy in the service 
treatment records, however, as previously indicated in the 
October 2006 remand, a December 1968 consultation report 
shows a diagnosis of mixed cerebral palsy.  Given that there 
are questions that remain to be resolved, the Board finds 
that clarification is necessary with regard to the etiology 
of the Veteran's back disability and central nervous 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the examiner who conducted 
the August 2008 VA examination for an 
addendum.  If the August 2008 examiner is 
no longer available, or if this examiner 
determines that another examination would 
be helpful, the Veteran should be 
scheduled for a new C&P examination.

The examiner is asked to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
current lumbar myelopathy is related to 
service.  In doing so, the examiner 
should reconcile the opinion with the 
Veteran's report of having had "back 
trouble of any kind" at his separation 
examination in November 1969, and his 
current report of having had back pain 
ever since service.   

The examiner is also asked to clarify 
whether the Veteran's lumbar spastic 
paraparesis was present in service, and 
if so, whether it pre-existed service, 
and if so whether it underwent a 
permanent worsening beyond the natural 
progression of such disability during 
active service.  The examiner should 
indicate to what degree of medical 
certainty any conclusion can be made.  
The examiner should reconcile any 
opinions with all evidence of record, to 
include a December 1967 podiatry clinic 
note suspecting cerebral palsy, and the 
December 1968 consultation report showing 
a diagnosis of mixed cerebral palsy.  All 
findings and the reasons and bases should 
be set forth in detail.

2.  Thereafter, the AMC should re-
adjudicate the Veteran's service 
connection claim for a disease of the 
central nervous system with spastic 
paraparesis and service connection claim 
for residuals of a low back injury.  If 
any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


